Citation Nr: 0630464	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
meniscus tear with chondromalacia patellae, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left 
meniscus tear with chondromalacia patellae, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1980 to June 
1982.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the 10 percent evaluations 
assigned to the right and left knee chondromalacia patellae.  
In January 2006, the RO issued a decision which increased the 
evaluation assigned to his bilateral meniscus tear and 
chondromalacia patellae to 20 percent each.  In July 2006, 
the veteran testified before the undersigned at a Travel 
Board hearing conducted at the RO.  The case is again before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's right meniscus tear with chondromalacia 
patellae is manifested by complaints of constant pain, 
stiffness and intermittent swelling, with objective evidence 
of pain and limitation of motion, moderate crepitus, and mild 
effusion; there is no joint line tenderness, the knee joint 
is stable, and there is no additional limitation caused by 
pain, fatigue, weakness, or incoordination on repetitive 
movement.

2.  The veteran's left meniscus tear with chondromalacia 
patella is manifested by complaints of constant pain, 
stiffness and intermittent swelling, with objective evidence 
of pain and limitation of motion, and moderate crepitus, mild 
effusion; there is no joint line tenderness, the knee joint 
is stable, and there is no additional limitation caused by 
pain, fatigue, weakness, or incoordination on repetitive 
movement.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected right knee meniscus tear with chondromalacia 
patellae have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10. 4.40, 4.45, 
4.59, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 
5260, 5261 (2006).

2.  The criteria for an increased evaluation for the service-
connected left knee meniscus tear with chondromalacia 
patellae have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10. 4.40, 4.45, 
4.59, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 
5260, 5261 (2006).

3.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.16(a) & 
(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  He was 
informed of what evidence was needed to substantiate his 
claim.  He was also told what information and evidence VA 
would obtain in his behalf and what information and evidence 
he should submit.  He was also told to submit any evidence 
relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for an increased rating are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.


II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board noted that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Increased Evaluations for the Knees

The relevant evidence of record includes a VA outpatient 
treatment record from December 2003.  This noted the 
veteran's continuing complaints of pain and swelling of the 
knees; however, he denied any redness, heat, or bruising.  X-
rays of the knees were normal.

The veteran was examined by VA in February 2004.  He stated 
during this examination that his right knee was worse then 
the left, although he had recurrent effusions and pain in 
both.  The objective examination noted moderate sized 
effusion in the right knee, which had range of motion of 3 to 
95 degrees.  He complained of extreme pain on extension and 
flexion.  There was positive joint line tenderness over the 
medial and lateral side, as well as over the peripatellar 
area.  The joints were stable to anteroposterior varus/valgus 
stress.  There was normal crepitus and the joint was stable.  
He had 4+/5 strength in the right lower extremity secondary 
to pain.  The left knee showed mild effusion, with range of 
motion of 3 to 125 degrees.  He had some crepitus on motion.  
The knee appeared stable and the apprehension test was 
negative.  He had some pain along the mediolateral ligament, 
and an audible click.  The left lower extremity displayed 
4+/5 strength secondary to pain.  The diagnosis was bilateral 
mild degenerative joint disease (DJD).  An X-ray conducted in 
February 2004 was normal.

The veteran's VA outpatient records noted that in September 
2004 there was no swelling, and decreased motion in the right 
knee.  These records included a normal X-ray of the veteran's 
right knee obtained in November 2004.  The knee displayed 
mild effusion and good stability.  There was some medial 
joint line tenderness.  In May 2005, he had arthroscopic 
surgery on both knees.  The right knee showed a tear of the 
posterior horn of the medial meniscus, which was debrided.  
The left knee did not show a frank tear.  

VA re-examined the veteran in January 2006.  He complained of 
constant, severe bilateral knee pain, with stiffness and 
intermittent swelling.  He denied any redness, instability, 
or locking.  The right knee displayed pain-free motion from 0 
to 70 degrees, with pain from 70 to 92 degrees.  There was no 
additional limitation caused by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  He had moderate 
crepitus, but the patella tracking was normal.  He had mild 
suprapatellar effusion, with no popping or joint line 
tenderness.  The joint was stable to stress, but he 
complained of pain on movement.  The left knee displayed 
pain-free range of motion of 0 to 90 degrees, with pain from 
90 to 110 degrees.  There was no additional loss due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  He had moderate crepitus and mild suprapatellar 
effusion.  The patella tracking was normal and there was no 
popping or joint line tenderness.  The joint was stable to 
stress, although he complained of pain on movement.  The 
diagnosis was bilateral meniscus tears.

The veteran testified at his Travel Board hearing in July 
2006, complaining of constant pain, giving way, clicking, 
popping, and constant swelling in both knees, although he 
stated that the right knee was worse (despite favoring the 
left knee).  He noted that he had been given a cane for 
support and had used braces in the past.  

According to 38 C.F.R. Part 4, DC 5258 (2006) a 20 percent is 
warranted for dislocation of the semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  

Under DC 5257, a 10 percent evaluation is warranted for 
slight recurrent subluxation or lateral instability of a knee 
joint.  A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.

DC 5256 provides for a 30 percent evaluation for favorable 
ankylosis in full extension, or in slight flexion between 0 
and 10 degrees.  A 40 percent evaluation requires favorable 
ankylosis in flexion between 10 and 20 degrees, and a 50 
percent evaluation requires favorable ankylosis in flexion 
between 20 and 45 degrees.  A 60 percent evaluation requires 
that there be unfavorable ankylosis.

According to DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis.  DC 5003, states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

Under DC 5260, a 0 percent evaluation is warranted for 
flexion limited to 60 degrees; a 10 percent evaluation is 
warranted for flexion limited to 45 degrees; a 20 percent 
evaluation is warranted for flexion limited to 30 degrees; 
and a 30 percent evaluation is warranted for flexion limited 
to 15 degrees.

A a 0 percent evaluation is warranted, under DC 5261, for 
extension limited to 5 degrees; a 10 percent evaluation is 
warranted for extension limited to 10 degrees; a 20 percent 
evaluation is warranted for extension limited t 15 degrees; a 
30 percent evaluation is warranted for extension limited to 
20 degrees; a 40 percent evaluation is warranted for 
extension limited to 30 degrees; and a 50 percent evaluation 
is warranted for extension limited to 45 degrees.

After a careful review of the evidence of record, the Board 
finds that entitlement to evaluations in excess of 20 percent 
for either of the veteran's right and left knee disorders has 
not been established.  We note that the veteran is receiving 
the maximum amount of compensation permitted under DC 5258.  
The Board also finds that the provisions of DCs 5003 and 5010 
are not for application in this case, because there is no X-
ray evidence of degenerative changes in the knee joints.  
However, even if these codes were for application, the 
veteran is already receiving the maximum amount of 
compensation allowed under these codes.

The Board also finds that DCs 5256 and 5257 are not 
applicable to the veteran's case.  Diagnostic Code 5256 
requires the presence of ankylosis, either favorable or 
unfavorable.  There is no indication in the objective record 
that the veteran has ankylosis of any kind in either knee.  
While the veteran has complained that his knees give way, 
there is no objective evidence of instability of either knee 
joint.  In fact, all the examinations have described both 
knees as being stable.  Since there is no objective evidence 
of either recurrent subluxation or instability, DC 5257 is 
not for application.

The Board has also considered whether the veteran is entitled 
to separate disability evaluations for limitation of 
extension and flexion of the knee joints.  See VAOGCPREC 9-
2004.  The VA examination performed in January 2006 found 
extension of 0 degrees in both knees and pain-free flexion of 
70 degrees on the right and of 90 degrees on the left.  
Clearly, extension is not limited to 20 degrees and flexion 
is not limited to 15 degrees, as would be required to justify 
30 percent disability evaluations under DCs 5260 and 5261 
(2005).   As a consequence, the Board can no find basis upon 
which to award increased evaluations for the veteran's right 
and left knee meniscus tears with chondromalacia.


B.  Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the veteran has indicated that his knees have resulted 
in difficulties in standing for long periods of time, thus 
negatively impacting his ability to maintain his employment 
in a convenience store, the Board finds that the evaluation 
currently assigned to each of his knee joints adequately 
takes this degree of impact upon his earning capacity into 
consideration.  There is also no indication that the veteran 
has been frequently hospitalized for the treatment of his 
knees.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

C.  TDIU

The veteran has alleged that his service-connected knee 
disorders have rendered him unemployable.  In April 2004, he 
submitted a statement from a lumber company that had employed 
him from December 2001 to February 2004.  It was noted that 
he had lost 16 days in 2003 and 8 days in 2004.  He was 
released from employment at his request.  The reason for the 
request was not noted.

At the time of the January 2006 VA examination, the veteran 
said that he was working at a convenience store, but that he 
had lost 5 months out of the last 12 because of his knees.  
There was no objective confirmation of this amount of work 
lost.  

When the veteran testified before the undersigned in July 
2006, he stated that his pain medication made him groggy and 
drowsy, making it difficult for him to perform.  He said that 
he as unable to stand for an entire shift at the store, and 
that he had begun to miss days, forcing his employer to fill 
in with other people.  He had  finally been asked to leave.  
He said that now no one will hire him when he tells potential 
employers of his knee problems.

According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

After a careful review of the evidence of record, it is found 
that entitlement to TDIU has not been established.  While the 
veteran does have two compensable disabilities, he does not 
have at least one ratable at 40 percent or more, nor does he 
have sufficient additional disability to bring the combined 
rating to 70 percent or more.  Clearly, he does not meet the 
schedular criteria required under 38 C.F.R. § 4.16(a) to 
warrant a total disability evaluation.  Moreover, there is no 
objective evidence of record to justify a finding that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
While the veteran has testified that he was asked to leave 
positions because of time lost as a result of his knees, he 
has presented no objective evidence to substantiate this 
claim.  He did submit a statement from a lumber company with 
whom he was previously employed; this did not suggest that he 
was fired or asked to resign due to physical limitations 
caused by his knee disorders; rather, it merely showed that 
he was released from employment at his request.  He also 
indicated that over a 12 month period working at a 
convenience store he had lost 5 months of work due to his 
knees; again, there was no objective evidence to substantiate 
this statement.  

The Board has no reason to doubt the credibility of the 
veteran's contentions.  However, while he may be unable to do 
certain types of employment that require long periods of 
standing or walking, there is no objective indication in the 
record that he is unable to obtain and retain substantially 
gainful employment.  Since there is no indication that the 
veteran is unemployable by reason of service-connected 
disabilities, there is no basis to justify referral to the 
Director, Compensation and Pension Service for an 
extraschedular evaluation pursuant to 38 C.F.R. § 4.16(b) 
(2005).  As a consequence, it is found that the evidence does 
not support a finding of entitlement to TDIU.


ORDER

Entitlement to an increased evaluation for a right meniscus 
tear with chondromalacia patellae, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased evaluation for a left meniscus 
tear with chondromalacia patellae, currently evaluated as 20 
percent disabling, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


